 

of* Case.8:20-cv-03600-GJH_ Document 1-1 Filed 12/11/20” Page 1 of Zt ~~

ao iN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

WRIT_OF SUMMONS
(248)

 

Case No: 483940-V

TO: (Service Address)
ANA LUCIA VIEIRA (Same as addressee)
APT 101
18016 COTTAGE GARDEN DRIVE
GERMANTOWN MD 20874

You are hereby summoned to file a written response by pleading or motion in this court to the
attached complaint filed by:

MARTA VELASQUEZ FLORES
within 30 days after service of this summons upon you.

Witness, the Honorable Chief Judge of the Sixth Judicial Circuit of Maryland.

TO THE PERSON SUMMONED:

1. Failure to respond within the time allowed may result in a default judgment or the granting
of the relief sought against you.

2. 1f you have been served with a Scheduling Order, your appearance is required pursuant to
the Scheduling Order, regardless of the date your response is due,

3. If you have questions, you should see an attorney immediately. Hf you need help finding an
attorney, you may contact the Bar Association of Montgomery County's Lawyer Referral
Service online at www .barmont.org or by calling (301) 279-9100.

Borh}——

Barbara H. Meiklejohn

CLERK of the Circuit Court
Montgomery County, Maryland
50 Maryland Avenue
Rockville, MD 20850-2393

Date Issued: 11/04/2020

 

NOTE:

1. This summons is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, the date, and the particular
place and manner of service. H service is not made, please state the reason(s).

3. Return of served or unserved process shall be made promptly and in accordance with Rule
2-126.

4. \f this summons is served by private process, process server shail file a separate affidavit as
required by Rule 2-126(a).

RETURN

{ j Served on at
iWhom) (Date} (City/State/Country}

[ }] Summons and { ] Show Cause Order and [ ] Complaint/Petition/Motion Served
{ ] Unserved

 

 

{Date} {Reason}

[ 1 Sheriff

 

{Signature)

 

 

2b LSD 19
 

~ CaSé 8'20-CV-03600-GJH Document i-1” Fied t27ti720--Page 2 or2tr

 

Barbara H,. Meiklejohn

Clerk of the Circuit Court for Montgomery County, Maryland
50 Maryland Avenue
Rockville, Maryland 20850-2397

November 4, 2020

RE: Notice of New Case Number for
MARTA VELASQUEZ FLORES vs ELITE COMMERCIAL CLEANING LLC, ET AL
Reference Case#: N/A
Case Type: VIOLATION
(836)

Dear Sir/Madan:

Please be advised that the above referenced case was received on
November 2, 2020, in the office of the Clerk for Montgomery County.

This matter has been assigned case number 483940-V . Please

include this case number on all future papers to be filed in this case.

Sincerely,

Boot

Clerk of the Circuit Court
for Montgomery County,
Maryland

ANA LUCIA VIETRA

APT -101

18016 COTTAGE GARDEN DRIVE
GERMANTOWN MD 20874
 

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARTA VELASQUEZ FLORES :
Plaintiff :

Vv. : Case No. 483940-V
: COMPLAINT FILED ON: 11/02/2020
ELITE COMMERCIAL CLEANING LLC, ET AL
Defendant :

Scheduling Order - Track 3
(738)

THIS ORDER iS YOUR OFFICIAL NOTICE OF CASE DEADLINES AND HEARINGS REQUIRING APPEARANCES. FAILURE TO
APPEAR AT HEARINGS OR COMPLY WITH ALL REQUIREMENTS MAY RESULT IN DISMISSAL, DEFAULT JUDGMENT,
EXCLUSION OF WITNESSES AND/OR EXHIBITS, ASSESSMENTS OF COSTS AND EXPENSES, INCLUDING ATTORNEY
FEES, OR OTHER SANCTIONS.

EVENT. [ATTENDANCE REQUIRED AT EVENTS! DEADLINE:
DEADLINE: PLT EXPERTS IDENTIFIED 02/07/2027
DEADLINE: MOTION FOR ALTERNATIVE SERVICE FILED 03/01/2027
DEADLINE: DEF EXPERTS IDENTIFIED O2/30/202T
DEADLINE: ALL WRITTEN DISCQVERY SFRVED RY OG/OT/202T
DEADLINE: DISCOVERY COMPLETED - 07/13/2027
DEADLINE; ADD'L PARTIES JOINDER 07/23/2021

MEETING OF ALL COUNSEL, 07/28/2021 Time and place to be determined PLUS DEADLINES:
DEADLINE: DISPOSITIVE MOTIONS FILED 07/28/2027
DEADLINE: RULE 2-504. 3(B8} NOTICE 07/28/2027
DEADLINE: ADR DEADLINE 08/02/2027
DEADLINE: JOINT PRETRIAL STATEMENT FILED 07/26/2021

SETTLEMENT CONFERENCE/PRETRIAL HEARING, 08/12/2021 02:30 PM ATTENDANCE REQUIRED
DEADLINE: PLEADING AMENDIMENT TO 8& DETERMINED AT PRETRIAL.

TRIAL COUNSEL SHALL APPEAR AT THE SETTLEMENT CONFERENCE/PRETRIAL HEARING, ACCOMPANIED BY THE
PARTIES AND THE INDIVIDUAL(S) WITH AUTHORITY TO SETTLE THE CASE. MOTIONS FILED IN TRACK 3 ACTIONS
SHALL NOT EXCEED 15 PAGES INCLUDING ANY MEMORANDUM OF LAW AND OPPOSITION/REPLY MOTIONS SHALL
NOT EXCEED 10 PAGES WITHOUT LEAVE OF THE COURT. IDENTIFICATION OF ADDITIONAL PARTIES AND
AMENDMENT OF PLEADINGS GOVERNED BY RULES 2-211, 2-331, 2-332 AND 2-341,

AFTER THE SETTLEMENT CONFERENCE, IF NEEDED, THE TRIAL DATE SHALL BE SET AT THE PRETRIAL HEARING
BETWEEN THE DATES NOTED BELOW. COUNSEL ARE ENCOURAGED TO CLEAR DATES WITH ONE ANOTHER AND
THE ASSIGNMENT OFFICE PRIOR TQ THE CASE BEING CALLED. [TRIAL DATE BETWEEN: 09/14/2021 AND
12/23/2021.)

ANY MODIFICATIONS OF THIS SCHEDULING ORDER MUST BE REQUESTED BY WAITTEN MOTION FILED iN ADVANCE OF THE
DEADLINES OR HEARING DATES SOUGHT TO BE MODIFIED, PROVIDING GOOD CAUSE TO JUSTIFY ANY MODIFICATION THEREOF.

Possession and use of cell phones, computers, other electronic devices, and cameras may be limited or prohibited in designated areas
of the court facility. The use of any camera, cell phone, or any electronic device for taking, recarding, er transmitting photographs, videos,
of other visual images is prohibited in the court facility at all times, unless the court expressly grants permission in a specific instance.

(rat G

Robert A. Greenberg
Circuit Administrative Judge

 

IF TRACK INFORMATION DOES NOT CORRESPOND TO

ANA LUCIA VIEIRA ASSIGNED TRACK, COUNSEL FOR THE DEFENDANT SHALL
APT 101 NOTIFY THE DCM COORDINATOR AT (240) 777-9358.
18016 COTTAGE GARDEN DRIVE QUESTIONS? Please see the Court's GUIDE TQ DCM ORDERS

www. montgomerycountymd .govicircuitcourtDCM.

 

GERMANTOWN MD 20874 and
 

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARTA VELASQUEZ FLORES
Piaintitf
: Case No. 4383940-V
Vv. : Settlement Conference/
: Pretrial: 08/72/2021 time 2:30 PM
ELITE COMMERCIAL CLEANING LLC, ET AL
Defendant

ORDER FOR MANDATORY SETTLEMENT CONFERENCE/PRETRIAL HEARING - TRACK 3
(179)
COMPLAINT FILED ON 11/02/2020

in accordance with Maryland Rules of Procedure, Rule 2-504, and in order to administer the trial of cases in
a manner consistent with the ends of justice, in the shortest possible time and at the least possible cost to
the Court and to litigants, it is this 4th day of November, 2020, by the Circuit Court for Montgomery
County, Maryland,

ORDERED, that parties, representatives with authority to settle a case, and trial counsel shall appear in court
for a Settlement Conference and a subsequent Pretrial Hearing on the date set forth above, No further notice
wil be given of this date. Unrepresented parties and/or trial counsel shall meet at least two weeks prior to
the hearing date to prepare a written joint pre-trial statement and endeavor to settle the case. If the parties
cannot agree to the meeting place or date, it shall be two weeks before the hearing date at 9:00 a.m. in the
lobby of the Court House. The joint pre-trial statement shall be signed by all parties and their attorneys and
shall be filed with the court at least seventeen days before the Settlement/Pretrial Hearing and shall contain
the following:

1. Nature of the Case: A brief, non-argumentative statement suitable for reading to a jury.

2. Claims and/or Defenses: Each party to set forth a concise statement of all claims and defenses which
that party is submitting for trial.

3. Undisputed Issues and Facts: List all issues not in dispute and set forth stipulated facts.
4, Disputed Issues: List each disputed issue and the principal contentions of all parties respecting each.

5. Relief Sought: Specify nature and amount of each item of damage claimed or description of equitable
relief sought by each party.

6. Citations: List any cases or statutes which need to be called to the Court's attention.
7. Pending Motions: List title, movant, and filing date of pending motions.

8. Witnesses: Name, address and telephone number of each person who may be called to testify. As to
experts, list matters about which each expert will testify. No party may call at trial any witness omitted
from that party's pre-trial statement, except for impeachment or rebuttal purposes,

9. Exhibits: Attach a listing of the exhibits to be offered in evidence by each party at the trial, other than
those expected to be used solely for impeachment, indicating which exhibits the parties agree may be
offered in evidence without the usual authentication. Complete list of exhibits identifying by exhibit
number each decument that may be offered at trial. (Stickers to be attached to each exhibit are
available in Clerk's office.) Any objections to another party's exhibits should be stated.

ANA LUCIA VIEIRA

APT 101 -
18016 COTTAGE GARDEN DRIV
GERMANTOWN MD 20874
 

Case No. 483940-V

10. Deposition Testimony: Designation by page and line of deposition testimony to be offered as
substantive evidence, not impeachment.

11. Pleadings and Discovery Responses: Designation by page and paragraph of any pleading or discovery
response to be offered as substantive evidence, not impeachment.

12. Demonstrative or Physical Evidence: Describe any items of nen-testimonial, non-duecumentary
avidence -- models, samples, objects, etc. -- to be utilized at trial.

13, Videotapes: Identify any videotapes to be shown to the jury and authority for doing so.

14. Requested Jury Selection Questions: Identify those agreed upon and include any objections made by
either side.

15. Pattern Jury Instructions: Identify those agreed upon and those not agreed upon. Designate the source
of the instruction.

16. Non-Pattern Jury Instructions. Supply curmmplete lext of each instruction, with authoriles, on a separate
page.

17, Verdict Sheet (if requested): Text of verdict sheet, including any special interrogatories, to be submitted
to the jury,

18. Settlement: Minimum demand; Maximum ofter.
19. Estimated Length of Trial: # days:

and it is further

ORDERED, that counsel and unrepresented parties shall file the Joint Pretrial Statement no later than seventeen days
(DEADLINE: 07/26/2021) before the Mandatory Settlement Conference and Pretrial Hearing; and it is further,

ORDERED, that in cases that have not reached a settlement by the Settlement Conference and Pretrial
Hearing date, that the parties and their counsel and representatives with the authority to settle
participate in good faith in a Settlement Conference. ft is further ordered that parties not reaching

settlement proceed to a Pretrial Hearing before the Administrative Judge in order to set a trial date and
resolve other pretrial issues.

Retet O Artes,

Robert A. Greenberg
Circuit Administrative Judge

Possession and use of celi phones, computers, other electronic devices, and cameras may be limited or prohibited
in designated areas of the court facility. The use of any camera, cell phone, or any electronic device for taking,
recording, or transmitting photographs, videos, or other visual images is prohibited in the court facility at all times,
unless the court expressly grants permission in a specific instance.

IF TRACK INFORMATION DOES NOT CORRESPOND TO ASSIGNED TRACK,
COUNSEL FOR THE DEFENDANT SHALL NOTIFY THE DCM COORDINATOR AT (240} 777-9358.
QUESTIGNS? PLEASE SEE the Court's GUIDE TO DCM ORDERS and www.montgomerycountymd.govicirevitcourtDCM
IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARTA VELASQUEZ FLORES

Plaintiff
v. : Case No. 483940-V
: Judge:
ELITE COMMERCIAL CLEANING LLC, ET “AL
Defendant

SCHEDULING NOTICE AND ORDER OF COURT - TRACK 3
{1953}
COMPLAINT FILED ON 11/62/2020

itis by the Circuit Court for Montgomery County, Maryland, ORDERED as follows:

1) Proof of Service. Within sixty-five (65) days of the filing of the Complaint, Plaintiff must file
proof of service of the follawing on each of the Defendants: copies of the Summons, the
Complaint, this Scheduling Notice and Order of Court, Order for Mandatory Setilement
Conferenco/Pretrial Haaring, and the Scheduling Order.

a) As to any Defendant for whom such proof of service has not been filed, the Court will
consider dismissing the Complaint without prejudice pursuant to Rule 2-507.

b) As to any Defendant not timely served, the Court may sever the case against that party.

c) A motion for alternative service as to any unserved Defendant may not be filed after the
121st day after filing of the complaint: DEADLINE: 03/01/2021

d) Defendants who are not served by the 121st day after filing of the complaint are subject to
dismissal under Rule 2-507,

e) As to any Defendant served with the Summons and Complaint, the Defendant must file the
Defendant's Civil Information Form with the initial pleading and mail a copy lo Plaintiff.

f} FAILURE TO SERVE A PARTY WILL NOT RESULT IN A MODIFICATION OF THE DEADLINES

OR REISSUANCE GF THE SCHEDULING ORDER

2} Answer or Other Responsive Pleading. Within the time permitted under Maryland Rules, each
Defendant must respond to the Complaint by filing an Answer or other responsive pleading.
These pleadings must be filed in accordance with Rule 2-321. ff no timely response has been
filed, the Court, upon request, may enter an Order of Default pursuant to Rule 2-613.

3} Initial Discovery. No later than ninety (90) days from the filing of the complaint, the parties shali

complete sufficient initial discovery to enable them to make decisions regarding {a) settlement,

{b) consideration of available and appropriate forms of alternative dispute resolution (c) limitation

of issues, (d) stipulations, (e} any issues relating to preserving discoverable information, (f) any
issues relating to discovery of electronically stored information, including the form in which it is
to be produced, (g) any issues relating to claims of privilege or of protection, and (h}) other
matters that may be considered at the hearing, including:

a} Initial Disclosure of the Plaintiff's Experts to occur no later than deadline provided on the

Scheduling Order: The deadline for the disclosure of Plaintiff's experts is approximately ninety

(90) days from the date of filing. Given the early stage of discovery, while disclosure of the
area of expertise is expected, some flexibility will be applied as to the specific opinion of
the expert. The obligation to supplement the information provided by this deadline continues

ANA LUCIA VIEIRA

APT 101

18016 COTTAGE GARDEN DRIVE
GERMANTOWN MD 20874

Page One of Two
 

Case No. 483940-V

and must be provided without delay as soon as it is known to the Plaintiff, but no later than
one hundred twenty (120) days from the filing of the complaint, without feave of the Court.
This includes any substance of the findings and opinions, grounds for each opinion on which
the expert is expected to testify, as well as copies of all reports received from each expert
witness. Under no circumstances may this information be withheld.

4} Discovery of Electronic Information. Further, with regard to the discovery of electronic
information, the Parties shail confer in person or by telephone and attempt to reach agreement,
or narrow the areas of disagreement, as to the preservation of electronic information, if any, and
the necessity and manner of conducting discovery regarding electronic information, and the
parties should address the following:

a) Identification and retention of discoverable electronic information and what, if any, initial
discovery and any party requests in order to identify discoverable electronic information;

b) Exchange of discoverable information in electronic format where appropriate, including:

i} The format of production, ie., PDF, TIFF or JPEG file or native formats such as Microsoft
Word, Word Perfect, ete., and the storage media on which the information shail be
exchanged: and

ii) Whether separate indices will be exchanged and whether the documents and information
exchanged will be electronically numbered.

c) Whether tha partios agrea as to the apportionment of costs for production of electronic
information that is not maintained on a party's active computers, computer servers or
databases;

d) The manner of handling inadvertent production of privileged materials; and

e) Whether the parties agree to refer electronic discovery disputes to a Special Magistrate for
resolution.

The parties shall reduce all areas of agreement, including any agreements regarding inadvertent
disclosure of privileged materials, to a stipulated arder to be presented to the court.

5) Attorneys’ Fees. H a party intends to assert a “substantial claim" for attorneys’ fees, counsel
shall provide a written statement to the Court, setting forth whether the claim is pursuant to law,
statute or contract, identifying the legal theory, statute or contract provision, and whether the
claim js triable by jury. The Court will determine whether to require enhanced documentation,
quarterly statements, or other procedures permitted by Maryland Rules. If triable by jury, the
Court will determine the necessity of a separate discovery schedule, to include, if appropriate,
the designation of experts relating to this issue. (See Rules 2-703, 2-704 and 2-705.)

7) Mediation. PLEASE BE ADVISED THAT THE COURT WILL ORDER MEDIATION IN THE ABOVE-
CAPTIONED CASE. PLEASE DISCUSS ADR/MEDIATION WITH THE OPPOSING PARTY (OR
COUNSEL, iF APPLICABLE}. Parties choosing a mediator must pay the rate agreed upon by the
parties and the mediator. Where the court designates a mediator, pursuant to Rule 17-208, the
parties will pay the haurly rate established by the court. Counsel/parties may object to
participating in mediation in accordance with Maryland Rule 17-202(f) within thirty (30) days
after entry of the order, may file (A) an objection to the referral, (B) an alternative proposal, or
(C) a "Request to Substitute ADR Practitioner” substantially in the form set forth in Rule
17-202(g).

Date: 11/04/2020 WU tet QO Hrrsatery,

Robert A. Greenberg
Circuit Administrative Judge

Questions? Please see www.montgomerycountymd.gov/circuitcourtDCM or call the DCM coordinator
at 240-777-9358.
Page Two of Two
 

 

Case 8:20-cv-03600-GJH . Document. 1-1. -Filed.12/11/20 -Page 8. 0f:21

Circuit Court for Montgomery County, Maryland
50 Maryland Avenue
Rockville, Maryland 20850

ADMINISTRATIVE NOTICE

You have received the attached notice and/or Order of the Court from theticuit
Court for Monigomery County.

Due to the COVID-19 pandemic, many court proceedings are being held
remotely. This means jt is possible that your court appearance may be by telephne or
videoconference.

If You ate represented by an attorney, please contact him or her to determe
whether you need to personally appear in court.

if you are not represented by an attorney, please contact the Montgomery
County Circuit Court Assignment Office at 240-777-9000 to defermine whether yar
personal appearance is required at the courthouse on the day(s) in question. Plsebe
sure the Coutis providect with an email address and/or telephone number wharepou

can be reached,

STA Ereenberg

Robert A. Greenberg,
County Administrative Judge
Case 8:20-cv-03600-GJH Document1-1 Filed 12/11/20 Page 9 of 21

IN THE CIRCUIT COURT FOR...
(Cify or County}

CIVIL - NON-DOMESTIC. CASE INFORMATION REPORT
DIRECTIONS
Plaintiff This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of

Appeals pursuant to Rule 2-11 1(a).
Defendant: You must file an Information Report as required by Rule 2-323(h).
THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING

FORM FILED BY:OPLAINTIFF CIDEFENDANT CASE BEER siege
CASE NAME: vs.
Plaintiit Defendant

PARTY'S NAME: PHONES csucnenrnsemannnennen
PARTY'S ADDRESS:
PARTY'S E-MAIL:
If represented by an attorney:
PARTY'S ATTORNEY'S NAME: PHONED. cccsstsssecctnstrumnensenee
PARTY'S ATTORNEY'S ADDRESS:
PARTY'S ATTORNEY'S E-MAIL:
JURY DEMAND? (yes GINo
RELATED CASE PENDING? (lYes CINo If yes, Case #(s), if known:

 

 

 

 

 

 

 

 

 

 

ANTICIPATED LENGTH OF TRIAL?: __. hours __,......... days
PLEADING TYPE
New Case: Original O Administrative Appeal (J Appeal

Existing Case: OPost-Judgment Amendment
Uf filing in an existing case, skip Case Category/ Subcategory section - go to Relief section.
IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check ane box)

 

 

 

 

BORIS C Government PUBLIC LAW C Constructive Trust
Asbesto and B Insurance {J Attorney Grievance Contempt
Business and Cor erci al Product Liability OBond Forfeiture Remission GO Deposition Notice
Conspiracy PROPERTY O Civil Rights CI Dist Ct Mtn Appeat
Conversion CF} Adverse Possession C3 County/Mnept Code/Ord Financial

C Defamation Breach of Lease CF Election Law C Grand Jury/Petit Jury
False Arrest/imori t Detinue CEminent Domain/Condemn. [J Misce!lancous
Frand neenstiprisonmen Disiross/, D istrain CJ Environment C Perpetuate Testimony/Evidence

ectmen :

( Lead Paint - DOB of a Forcible Entry/Detainer fy Biror Coram Nobis 0 En nen Req.
Youngest Pits sess LI Foreclosure Ma ‘oman Sentence Ttansfer

CT] Loss of Consortium (3 Commercial Apo m Riehe Set Aside Deed

9 Malicious Prosecution (J Residential rsoner Mgnis {J Special Adm. - Atty

Oo Currency or Vehicle O Public Into. Act Records Oo Subpoena Issuc/Quash

( Malpractice-Medical c :
Malpractice Profeccional £3 Deed of Trust C7 Quarantine/Isolation CJ Trust Established
C} Mistepresentation a Land installments Writ of Certiorari 5 Trustee Substitution/Removal
ft Nuisance Right off Redemption BF Contpiracy CI) Peace Order
Premises Liabili: tatement Condo
Product Liability” (Forfeiture of Property / OEEO/HR Poi. tory udomnent
Specific Performance Personal liem CIFLSA CT Eauitable & ke men
oxic Tort (Fraudulent Conveyance OFMLA quilabie Relic ;
Trespass (Landlord-Tenant (} Workers’ Compensation injunctive Relic
Wrongful Death a Lis Pendens C) Wrongful Termination Mandamus
CONTRACT Mechanic's Lien OTHER
Cl Asbest Ownership INDEPENDENT {J Accou ntin
Ooo’ Partition/Sale in Lieu © PROCEEDINGS CF Friendly Suit
Ci Busi ess and Commercial CF Quiet Title 1 Assumption of Jurisdiction (J Grantor in Possession ;
oniessed Judgment C) Rent Escrow O Authorized Sale ( Maryland Insurance Administration
Cont'd () Return of Seized Property : TMi
cy (Cont'd) CO) Right of Redemption (J Attomey Appointment Miscellaneous ;
Rostuction Tevant Holding Over (Body Attachment Issuance 0) Specific Transaction
0 Fraud CO Commission Issuance CJ Structured Settlements

CC-DCM-002 (Rev, 04/2037) Page I of 3
 

Case 8:20-cv-03600-GJH Document 1-1 Filed 12/11/20 Page 10 of 21

 

 

| If NIEW OR EXISTING CASE: RELIEF (Check All that Apply) |
Abatement (1 Eamings Withholding OJudginent-literest OReturm af Property

Cl Administrative Action Enrollment Ofudgment-Summary {Sale of Property

O Appointment of Receiver Expungement CF Liability Specific Performance
CG Arbitration CFindings of Fact Oral Examination Writ-Error Coram Nobis
0 Asset Determination O Foreclosure OOrder O Writ-Execution

0 Attachment b/f Judgment Cinjunction . OOwnership of Property J Writ-Gamish Property
Cease & Desist Order OJudgment-Affidavit 4 Partition of Property | 9 Writ-Garnish Wages
(J Condemn Bldg CJ Judgment-Attomey Fees(] Peace Order Oo Writ-Habeas Corpus

O Contempt GJudgment-Confessed OPpossession G Writ-Mandamus

O Court Costs/Fees O Sudgment-Consent OProduction of Records — W*t-Possession

O) Damages-Compensatory ©) Judgment-Declaratory CJ Quarantine/Isolation Order

G Damages-Punitive CJudgment-Default Reinstatement of Employment

if you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.
Oliability is conceded. CLiability is not conceded, but is not seriously in dispute. Liability is seriously in dispute,

 

MONETARY DAMAGES (Do not include Attorney's Fecs, Interest, or Court Custs}
C1 Under $10,000 £3 $10,000 - $30,000 [ $30,000 - $100,000 CI Over $100,000

O Medical Bills $ Ci Wage Loss $ O Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md, Ruie 17-1012 (Check all that apply)

A. Mediation fT¥es No C. Settlement Conference (Yes No
B. Arbitration OYes OGNo D. Neutral Evaluation ffYes ONo
SPECIAL REQUIREMENTS

 

 

Oita Spoken Language Interpreter is needed, check here and attach ferm CC-DC-041

Cif you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049

 

 

ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
TRIAL. (Case will be tracked accordingly)
(3 2/2 day of trial or less 0 3 days of trial time
CG i day of trial time O More than 3 days of trial time

6 2 days of trial time

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

 

0 Expedited- Trial within 7 months of C} Standard - Trial within 18 months of
Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM.-002 (Rev. 04/2017) Page 2 of 3
 

Case 8:20-cv-03600-GJH Document 1-1 Filed 12/11/20 Page if of 2T—

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Md. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested,

O Expedited - Trial within 7 months of { Standard - Trial within 18 months of
Defendant's response Defendant's response

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNT ¥,
PLEASE FILE OUT THE APPROPRIATE BOX BELOW.

CIRCUIT COURT FOR BALTIMORE CITY (CHECIC ONLY ONE)

 

 

 

 

 

Ci Expedited Trial 60 to 120 days from notice, Non-jury matters,
O Civil-Short Trial 210 days from first answer.
[FT Civil-Standard Trial 360 days from first answer.
CF Custom Scheduling order entered by individna) judge,
[Asbestos Special scheduling order.
(J Lead Paint Fill in: Birth Date of youngest Plaintite nc aesemnnnee
CI Tax Sate Foreclosures Special scheduling order.
Ci Mortgage Foreclosures No scheduling order.
CIRCUIT COURT FOR BALTIMORE COUNTY
CJ Expedited Attachment Before Judgment, Declaratory Judgment (Simple},

(Trial Date-90 days) | Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandarnus,

rT Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
: Other Personal Injury, Workers' Compensation Cases,

{J Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State

Insolvency.

im Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) Product Liabilities, Other Complex Casas.

 

 

 

 

 

Date" i Signature of Counsel } Party

 

 

Address Printed Name

 

City State dip Cade

CC-DCM.-002 (Rev, 04/2017) Page 3 of 3
 

Case 8:20-cv-03600-GJH Document1-1 Filed 12/11/20 Page 12o0f21 —

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARTA VELASQUEZ FLORES
5929 Prince George Street
Baltimore, MD 21207
PLAINTIFF,
v. Case No.: LBSILO

ELITE COMMERCIAL CLEANING, L.L.C.
18016 Cottage Garden Drive, Apt. 10]
Germantown, MD 20874

Serve: Irwin Liptz, Esq.
10411 Motor City Drive, Suite 500
Bethesda, MD 20817

RECEIVED

NOV 02 2020

Clerk of the Circuit Court
Montgomery County, Md.

ANA LUCIA VIEIRA
18016 Cottage Garden Drive, Apt. 101
Germantown, MD 20874

DEFENDANTS.

*¥ * # HF He # HHH He HR HH RH Hh HR HR * © Fe

TEC Ee OR A bio ac iG a Oa a oR aa daa Bok AGO a doi loi i ak ioiteieie kaka ak

COMPLAINT

The plaintiff, Marta Velasquez Flores (“Plaintiff”), by and through undersigned counsel,
submits this Complaint against the defendants, Elite Commercial Cleaning. L.L.C, (“Elite”) and
Ana Lucia Vieira (“Vieira”) (collectively, “Defendants”) to recover damages under the Fair
Labor Standards Act, 29 U.S.C. §§ 201 ef seq. (“FLSA”), the Maryland Wage and Hour Law,
Md. Code Ann., Lab. & Emp. §§ 3-401, et seg. (“MWHL?”), the Montgomery County Minimum
Wage Law, Montgomery Cnty. Code §§27-67, et seq. (“MCMWL”), and the Maryland Wage
Payment and Collection Law, Md. Code Ann., Lab. & Emp., §§ 3-501, et seg. (“MWPCL”), as

set forth below.
 

Case 8:20-cv-03600-GJH Document 1-1 Filed 12/11/20 Page 13 of 21

PARTIES AND JURISDICTION

1, Plaintiff is an adult resident of Maryland.

2. Defendant Elite is a Maryland limited liability company providing commercial
cleaning services out of 18016 Cottage Garden Drive, Germantown, Maryland.

3. Vieira is an adult resident of Maryland, and owner and manager owner of
defendant Elite. At all relevant times, Vieira had operational control over the business, including
the directing of day-to-day employment decisions. Vieira employed Plaintiff, established her
wage rates, and is personally responsible for the unlawful acts alleged in this Complaint

4, At all relevant times, Plaintiff was an employee of Defendants within the meaning
of the FLSA, MWHL, MCMWL, and MWPCL.

5, At all relevant times, Plaintiff was an employee engaged in commerce and/or an
employee in an enterprise engaged in commerce within the meaning of 29 U.S.C. §§206(a) and
207(a)(1).

6. At all relevant times, Defendants were each and all employers of Plaintiff as that
term is defined by 29 U.S.C. §203(d)}, Md. Labor & Employment §§ 3-401(b) and 3-501(b), and
Montgomery Cnty. Code §27-67(b).

FACTS

 

7. Plaintiff worked as a maid in Defendants’ cleaning service from around January
15, 2019 to May 21, 2019 ("Period 1") and from October 28, 2019 to March 25, 2020 ("Period
2").

8. Plaintiff worked a varying schedule between one and seven days per week in
accordance with Defendants’ needs.

9. Defendants paid Plaintiff at varying piece rates per cleaning assignment.
 

Casé 8:20-CV-03600-GJH Document 1-1 Filéd 12/11/20 Pagé 14 of 21

10. Defendants did not compensate Plaintiff for the use of her car to travel between
multiple assignments on the same day and for depleted cleaning products Plaintiff had to
replenish with her own money.

li. The unreimbursed expenses brought Plaintiff's effective hourly rate below the
Montgomery County minimum wage in Period 1 and further increased the minimum wage
deficiency in Period 2.

12. Plaintiff worked more forty hours per week during nine weeks of her
employment, up to a maximum of around 66 hours.

13. Defendants did not pay Plaintiff at the overtime premium rate of one and one-half
times her regular rate for all hours over forty worked in each one-week period.

14. Defendants did not pay Plaintiff any wages for the last four weeks of her
employment.

COUNT ONE
MWHL Minimum Wage Violations

15. Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

16. Defendants” failure to pay Plaintiff at least the Maryland minimum wage for each
hour worked violates Md. Code Ann., Lab. & Emp. §3-413(b).

17. Defendants’ failure and refusal to pay Plaintiff at least the Maryland minimum
wage for all hours worked was willful and not in good faith inasmuch as Defendants were aware
or reasonably should have been aware of their obligation to pay Plaintiff consistent with the
MWHL but did not do so.

18. As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.
 

Case 8:20-cv-03600-GJH Document 1-1 Filed 12/11/20 Page 15 of 21

WHEREFORE, Defendants are liable to Plaintiff under Count One for unpaid minimum
Wages in such atmounts as will be proven al trial, plus an equal amount as liquidated damages,
interest (both pre- and post-judgment), attorneys’ fees, the costs of this action, and any other and
further relief this Court deems appropriate.

COUNT TWO
MCMWL Minimum Wage Violations

19. Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

20. Defendants’ failure to pay Plaintiff at least the Montgomery County minimum
wage for each hour worked violates Montgomery Cnty. Code §27-67(b).

21. Defendants’ failure and refusal to pay Plaintiff at least the Montgomery County
minimum wage for all hours worked was willful and not in good faith inasmuch as Defendants
were aware or reasonably should have been aware of their obligation to pay Plaintiff consistent
with the MCMWL but did not do so.

22.  Asaresult of Defendants’ unlawful conduct, Plaintiff suffered a loss of wages and
consequential damages.

WHEREFORE, Defendants are liable to Plaintiff under Count Two for unpaid minimum
wages in such amounts as will be proven at trial, plus an equal amount as liquidated damages,
interest (both pre- and post-judgment), attorneys’ fees, the costs of this action, and any other and
further relief this Court deems appropriate.

COUNT THREE
FLSA and MWHL Overtime Violations

23. Plaintiff incorporates the foregoing paragraphs as if fully stated herein.
24. Defendants” failure to pay Plaintiff wages at the rate of one and one-half times her

lawful regular hourly rate for hours worked in excess of forty in each one-week period violates
 

~~ CaS 8:20-CV-03600-GIH Doctimnent 1-1 “Filed 12711720 Page 16 Gf 21

both, 29 U.S.C. §207 and Md. Code Ann., Lab. & Emp. §3-415.

25. Defendants” failure to pay overtime wages as required by 29 U.S.C. §207 and Md.
Code Ann., Lab. & Emp. §3-415 was willful and not in good faith inasmuch as Defendants were
aware or reasonably should have been aware of their obligation to pay Plaintiff consistent with
the FLSA and MWHL but did not do so.

26. As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and
consequential damages.

WHEREFORE, Defendants are liable, jointly and severally, to Plaintiffs under Count
Three for overtime wages in such amounts as are proven at trial, plus an equal amount in
liquidated damages, interest (both pre- and post- judgment), reasonable attorney’s fees, the costs
of this action, and any other and further relief this Court deems appropriate.

COUNT FOUR
MWPCL Wage Payment Violations

27. Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

28. Under the MWPCL, Defendants were obligated to pay all wages due for the work
Plaintiff performed, including applicable minimum wages and overtime.

29. Defendants’ failure and refusal to pay all wages due to Plaintiff was not the result
of any bona fide dispute.

WHEREFORE, Defendants are liable to Plaintiff under Count Three for three times (3x)
the amount of all unpaid minimum wages, for attorney’s fees, costs, and expenses of this action
incurred as a result of Defendants’ failure to pay Plaintiff what was legally owed, and for such
other legal and equitable relief from Defendants’ unlawful and willful conduct as the Court

deems proper.
Case 8:20-cv-03600-GJH Document 1-1 Filed 12/11/20 Page 17 of 21

Respectfully submitted,

{8 / Mariusz Kurzyna

Mariusz Kurzyna (CPF # 1707170001)
Zipin, Amster & Greenberg, LLC

8757 Georgia Avenue, Suite 400

Silver Spring, MD 20910

Tel: 301-587-9373

Fax: 240-839-9142
mkurzyna@zagfirm.com

- Counsel for Plaintiff |
Case 8:20-cv-03600-GJH Document 1-1 Filed 12/11/20 Page 18 of 21

 

 

 

 

 

gy, Montgomery Coun
x] CIRCUIT COURT C1] DISTRICT COURT OF MARYLAND FOR gomery ty
City/County
“ins Located at 50 Maryland Avenue, Rockville, MD 20850 Case No.
Court Address
STATE OF MARYLAND
or
Marta Velasquez Flores vs. Elite Commercial Cleaning, L.L.C. et al
PiaintiffPetitioner Defendant/Respondent

REQUEST FOR SPOKEN LANGUAGE INTERPRETER

Requests for interpreter should be submitted to the court not less than thirty (30) days before the proceeding for which the
interpreter is requested.

Type of court proceeding: D Criminal J Civil 0 Traffic 1 Juvenile ) Family C1 other:

 

if this request is for Juvenile, please check the appropriate box: C) Delinquent C) Child in Need of Assistance {CINA)
C Child in Need of Supervision (CINS) C] Termination of Parental Rights (TPR) (1) Adoption (J Other:

|, Hearing/trial date: Time: Courtroom:
(C) An interpreter is needed for THIS HEARING OR EVENT ONLY.

[] I am a party (Plaintiff or Detendant) and need an interpreter FOR ALL HEARINGS & EVENTS RELATED TO THIS
CASE, unless indicated otherwise.

2. Location of hearing/trial: 3. LANGUAGE: Spanish
4. DIALECT: El Salvador 5. Country & region where language is spoken (do not omit}: El Salvador

Name of Person Requesting Interpreter: Mariusz Kurzyna
Name of Person Who Needs Interpreter: Marta Velasquez Flores

Person Needing Interpreter is the:

LC] Defendant/Respondent CO Attorney

EX] Plaintiff/Petitioner CJ Victim

LI Victim's Representative (includes a family member or guardian of a victim who is a minor, deceased, or disabled)
(J Witness for: [1] the Defendant/Respondent C1 the State 1 the Plaintiff/Petitioner (1 Other:

NOTICE: If a court hearing ar proceeding is postponed or continued, you do not need to make a new interpreter
request. An interpreter will be provided for the new hearing date.

 

 

 

 

 

10/28/2020 ‘s/ Mariusz Kurzyna 1707170001
Date Signature of Applicant/Applicant’s Attomey or Representative CPF ID No.
Mariusz Kurzyna 301-587-9373
, Printed Name Telephone Number
8757 Georgia Avenue, Suite 400 240-839-9142
Address Fax
Silver Spring, MD 20910 mkurzyna@zagfirm.com
City, State, Zip E-mail

CC-DC-041 (Rev. 12/2019)
Case 8:20-cv-03600-GJH Document 1-1 Filed 12/11/20 Page 19 of 21

IN THE CIRCUIT COURT FOR Montgomery Co

unty

{City or County3

CIVIL - NON-DOMESTIC CASE INFORMATION REPORT

 

Clerk of Court unless your case is exempted from the
Appeals pursuant to Rule 2-11 Ifa).

FORM FILED BY: PLAINTIFF MDEFENDAN
ICASE NAME: Marta Velasquez Flores

DIRECTIONS
Plaintiff: This Information Report must be completed and attached to the complaint filed with the

Defendant: You must file an Information Report as required by Rule 2-323(h),
THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING

requirement by the Chief Judge of the Court of

F

CASE NUMBER “ete '
CER 10 1NSert
ys, Elite Commercial Cleaning, L.L.C. et al

 

 

Plaingtt

PARTY'S E-MAIL:

 

Detendant
PHONE:

 

lf represented by an attorney: .
PARTY'S ATTORNEY'S NAME: Mariusz Kurzyna

JURY DEMAND? (Yes fNo
RELATED CASE PENDING? OYes &INo [If yes,

PARTY'S ATTORNEY'S ADDRESS:8757 Georgia Avenue, Suite 400, Silver Spring, MD 20910
PARTY'S ATTORNEY'S E-MAIL: mkurzyna@zagtirm.com

 

Case #(s), if known:

 

 

Uf filing int an existing case, skip Case Category/ Subcateg

ANTICIPATED LENGTH OF TRIAL?: __hours, 2 days
PLEADING TYPE

New Case: Original Cl Administrative Appeal 9 Appeal

Existing Case: OPost-Judgment Cl Amendment

ory section - go to Relief section.

 

 

If NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

 

 

TORTS

J Government
Asbestos Insurance
Assault and Battery = [1 Product Liability
Business and Commercial PROPERTY
conspiracy CO} Adverse Possession
(} Defamation Breach 0 f Lease
CI} False Arrest/Imprisonment Distress/Distrain
Fraud _ Ejectment
CI Lead Paint - DOB of [3 Forcible Entry/Detainer
Youngest Plt. Foreclosure

0 Commercial
Residential

Loss of Consortium
(4 Malicious Prosecution

(7 Maipractice-Medical Currency or Vehicle
© Malpractice-Professional OF Deed of Trust
CT Misrepresentation Land Installments
(7 Motor Tort Lien
CI Negligence C) Mortgage
Nuisance ight of Redemption
(J Premises Liability Statement Condo
Product Liability CT Forfeiture of Property /
Specific Performance Personal Item
oxic Tort Fraudulent Conveyance
Trespass ] Landlord-Tenant
Wrongful Death [J Lis Pendens
CONTRACT (3 Mechani c's Lien
C] Asbestos Ownership
Breach Partition/Sale in Lieu
ol Business and Commercial D Quict Title
Contessed Judgment (CJ Rent Escrow
(Cont'd) Return of Seized Property
9 Construction Oo Right of Redemption
Debt C3 Tenant Holding Over
CG Fraud

CC-DCM-002 (Rev. 04/2017)

PUBLIC LAW O Constructive Trust
Attomey Grievance CO Contempt
OiBond Forfeiture Remission [J Deposition Notice

5 Civil Rights CJ Dist Ct Mim Appeat
County/Mnepl Code/Ord Cl Financial
(Election Law €) Grand Jury/Petit Jury

(Eminent Domain/Condemn. (1 Miscellancous

Environment C] Perpetuate Testimony/Evidence
(7 Error Coram Nobis C) Prod. of Documents Req.
O Habeas Corpus (J Receivership

Mandamus Sentence Transfer

: i et Aside Dee

Prisoner Rights Special Adm. - Atty

Public Info. Act Records Fj Subpoena Issue/Quash

Quarantine/Isolation (3 Trust Established
O} Writ of Certiorari Trustee Substitutfon/Removal

. Ithess Appearance-Compe

Aap MENT PEACE ORDER
dg Conspiracy E oury

EEO,
| row im Declaratory Judgment
CIPMLA (Equitable Relie
O) Workers' Compensation 0 jajunctive Relief
O) Wrongful Termination andamus
INDEPENDENT OTHER
PROCEEDINGS Accounting

_ Friendly Suit

q Assumption of Jurisdiction () Grantor in Possession
1 Authorized Sale (I Maryland Insurance Administration
Cl Attomey Appointment © Miscellaneous

Body Attachment Issuance (J Specific Transaction

Commission Issuance C1 Structured Settlements

Page 1 of 3
Case 8:20-cv-03600-GJH Document1-1 Filed 12/11/20 Page 20 of 21

x

 

 

| IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) |
0 Abatement O Earnings Withholding  Judgment-Interest O Return of Property
Administrative Action © Enrollment Ojudgment-Summary Sale of Property
Appointment of Receiver 0 Expungement Liability Specific Performance
Arbitration O Findings of Fact Oral Examination O Writ-Error Coram Nobis
0 Asset Determination © Foreclosure order Writ-Execution
©) Attachment b/f Judgment 0 Injunction ownership of Property G Writ-Garnish Property
Cease & Desist Order  (Judgment-Affidavit  AlPartition of Property Writ-Garnish Wages
CI Condemn Bldg &® Judgment-Attorney Fees peace Order J Writ-Habeas Corpus
ao Contempt Oy udgment-Confessed [J Possession Writ-Mandamus
Court Costs/Fees © Judgment-Consent OProduction of Records ~ W'it-Possession
Damages-Compensatory O Judgment-Declaratory Oi Quarantine/Isolation Order
Damages-Punitive OJudgment-Default Reinstatement of Employment

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

OlLiability is conceded. O@Liability is not conceded, but is not seriously in dispute. Liability is seriously in dispute,

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

& Under $10,000 1 $10,000- $30,000 + $30,000-$100,000 Over $100,000

Medical Bills $ {3 Wage Loss $ O Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)

 

A. Mediation Ei¥es  &INo C. Settlement Conference Yes CINo
B. Arbitration CYes No D. Neutral Evaluation [Yes WNo
SPECIAL REQUIREMENTS

 

Ifa Spoken Language Interpreter is needed, check here and attach form CC-DC-041
C) If you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049
ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF

 

 

TRIAL. (Case will be tracked accordingly)
CD) 1/2 day of trial or less (1 3 days of trial time
C1 day of trial time G More than 3 days of trial time

ik} 2 days of trial time

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

© Expedited- Trial within 7 months of C} Standard - Trial within 18 months of
Defendant's response Defendant's response

 

 

EMERGENCY RELIEF REQUESTED

 

CC-DCM-002 (Rey. 04/2017) Page 2 of 3
Case 8:20-cv-03600-GJH Documenti1-1 Filed 12/11/20 Page 21 of 21

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOL IRCES JUDGES under
Md, Ruie 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

0 Expedited - Trial within 7 months of €} Standard - Trial within 18 months of
Defendant's response Defendant's response

 

iF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CIT ¥, OR BALTIMORE COUNTY,
PLEASE FILL QUT TRE APPROPRIATE BOX BELOW.

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

oO Expedited Trial 60 to 120 days from notice. Non-jury matters.

O Civil-Short Trial 210 days from first answer,

[1 Civil-Standard Trial 360 days from first answer.

[J custom Scheduling order entered by individual judge.

[J Asbestos Special scheduling order.

CT Lead Paint Fill in: Birth Date of youngest plaintiff. .
[Tax Sale Foreclosures Special scheduling order.

‘a Mortgage Foreclosures No scheduling order,

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

Oo Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.

CO Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) —_—- Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases.

[J Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) _ Personal Injury Cases (medical expenses and wage loss of $ 100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State
Insolvency.

Oo Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) — Product Liabilities, Other Complex Cases.

 

 

 

 

 

 

 

 

_. 10/28/2020 . /s/ Mariusz Kurzyna
_ Date Signature of Counsel / Party
sete fio] Georgia Avenue, Suite 400 ___ Mariusz Kurzyna (CPF # 1707170001)
see na 170001)
Silver Spring MD 20910, Pane’ Name
. Cy State “Zip Code™”

CC-DCM-002 (Rev, 04/2017) Page 3 of 3
